Title: James Madison to Virgil David, 25 March 1836
From: Madison, James
To: David, Virgil


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                March 25. 1836.
                            
                        
                        
                        I have received Sir, your letter of the 18. of Feby., and in compliance with its request, have addressed to
                            Mr. Denny a Volume, for the LawrenceVille Lyceum. Accept my respects and good wishes.
                        
                        
                            
                                James Madison
                            
                        
                    